Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the instant appeal to reappraisement consists of hard rubber combs exported from Germany.
That on or about the date of exportation such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Germany for export to the United States.
That on or about the date of exportation such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Germany for home consumption.
That on or about the date of exportation such or similar imported merchandise was not freely offered in the United States for sale for domestic consumption.
That the values set forth in Schedule A represent the cost of production for the items enumerated at such value as defined in Section 402 (f) of the Tariff Act of 1930.
*571SCHEDULE A

Items Cost of Production

11 D. M. 8.10 Per Doz. less 41 J4% plus cost of cases as invoiced
15 D M 9 il lt i( <l u ({ u tl u ct
41 D. M. 8.80 “ “ “ “ “ “ “ “ “ «
That the instant appeal to reappraisement is limited to the items enumerated in Schedule A and abandoned in all other respects and that the instand [sic] appeal to reappraisement is submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of items 11, 15, and 41 herein, and that such values were as follows:

Items Cost of 'production

11 D. M. 8.10 Per Doz. less 41)4% plus cost of cases as invoiced
15 D. M. 9.
41 D. M. 8.80
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is dismissed.
Judgment will be entered accordingly.